       Case 2:21-cr-00181-MHT-KFP Document 6 Filed 06/30/21 Page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
              v.                            )      CR. NO. 2:21-cr-00181-MHT-KFP-1
                                            )
ALTWANA JAMAL SAVAGE                        )

          MOTION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO THE HONORABLE KELLY FITZGERALD PATE, UNITED STATES MAGISTRATE

JUDGE:

       Comes now the United States of America, by and through Sandra J. Stewart, Acting

United Attorney for the Middle District of Alabama, and represents and shows unto the Court

that there is pending in this Court an Indictment against Altwana Jamal Savage, now in the

custody of the Montgomery County Jail, Montgomery, Alabama, and that the defendant is

scheduled to appear for an arraignment in this Court on July 27, 2021 at 10:00 a.m. via Zoom.

       Accordingly, the Government asks that the Court direct the Clerk of this Court to issue a

Writ of Habeas Corpus ad Prosequndum addressed to the Montgomery County Jail,

Montgomery, Alabama, instructing them to deliver the defendant to any United States Marshal

or Deputy United States Marshal and directing said Marshal or Deputy to bring the defendant

before this Court on July 27, 2021 at 10:00 a.m. via Zoom.

       Respectfully submitted this 30th day of June, 2021.

                                                    SANDRA J. STEWART
                                                    ACTING UNITED STATES ATTORNEY


                                                    /s/Joel Feil
                                                    JOEL FEIL
                                                    Assistant United States Attorney
                                                    131 Clayton Street
                                                    Montgomery, AL 36104
                                                    Phone: (334) 223-7280
                                                    Fax: (334) 223-7135
                                                    E-mail: joel.feil@usdoj.gov
       Case 2:21-cr-00181-MHT-KFP Document 6 Filed 06/30/21 Page 2 of 2


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       CR. NO. 2:21-cr-00181-MHT-KFP-1
                                              )
ALTWANA JAMAL SAVAGE                          )

                                             ORDER

       Upon consideration of the motion for Writ of Habeas Corpus ad Prosequndum filed on June

30, 2021, and for good cause shown, it is

       ORDERED that the motion is GRANTED. The Clerk of this Court is hereby DIRECTED

to issue a WRIT of HABEAS CORPUS AD PROSEQUENDUM addressed to Montgomery County

Jail, Montgomery, Alabama, commanding the officials at that institution to deliver Altwana Jamal

Savage to any United States Marshal or Deputy United States Marshal, and directing said Marshal

or Deputy to bring the defendant before this Court to be held at Montgomery, Alabama, on July 27,

2021 at 10:00 a.m. via Zoom, and to return the defendant to the jail officials at the conclusion of the

proceedings in this case.

               DONE this _____ day of _____, 2021.




                                                      KELLY FITZGERALD PATE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
